DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electroplating layer".  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kierse (US 2014/0035113; hereinafter Kierse).
Regarding claim 1, Figs 5A-5E of Kierse discloses a semiconductor chip package device comprising:
a lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]), chips (9; Fig 5B; ¶ [0076]), an encapsulating layer (6; Fig 5B; ¶ [0076]), wherein:
the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) includes a first surface (Top surface of the lead frame; Fig 5A), a second surface (Bottom surface of the lead frame; Fig 5A), first grooves (19; Fig 5A; ¶ [0075]) extending from the first surface (Top surface of the lead frame; Fig 5A) to the second surface (Bottom surface of the lead frame; Fig 5A), second grooves (20; Figs 5C-5D; ¶ [0077]) extending from the second surface to the first surface, and third grooves (20; Figs 5C-5D; ¶ [0077]) extending from the second surface to the first surface, wherein the first grooves (19; Fig 5A; ¶ [0075]) are connected (Fig 5C) to the second grooves (20; Figs 5C-5D; ¶ [0077])  to form through holes (20; Fig 5C) and the third grooves (20; Figs 5C-5D; ¶ [0077]) are disposed at edges of the lead frame;
the chips (9; Fig 5B; ¶ [0076]) are electrically connected to the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]);
the encapsulating layer (6; Fig 5B; ¶ [0076]) is formed by using an encapsulating material (6; Fig 5B; ¶ [0076]) to encapsulate at least a portion of the first surface of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) and the chips (9; Fig 5B; ¶ [0076]), wherein the first grooves (19; Fig 5A; ¶ [0075]) are filled (Fig 5B) with the encapsulating material (6; Fig 5B; ¶ [0076]);
an electroplating layer (7/7a; Fig 5D; ¶ [0078]) is disposed on the second surface (Bottom surface) of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) and extends into the third groove (20; Figs 5C-5D; ¶ [0077]).

Regarding claim 2, Figs 5A-5E of Kierse discloses the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) includes a base island (3; Fig 5C; ¶ [0077]) and pins (4; Fig 5C; ¶ [0077]) around the base island;
the pins include inner pins (top side of pins 4; Fig 5C; ¶ [0077]) on a side of the first surface (Top surface of the metal plate; Fig 5A) of a lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) and outer pins (Bottom side of pins 4; Fig 5C; ¶ [0077]) on a side of the second surface (Bottom surface of the metal plate; Fig 5A) of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]); and
the chips (9; Fig 5B; ¶ [0076]) are disposed on the base island (3; Fig 5C; ¶ [0077]) and are electrically connected to the inner pins (top side of pins 4; Fig 5C; ¶ [0077]) through conducting wires (5; Fig 5C; ¶ [0076]).

Regarding claim 3, Figs 5A-5E of Kierse a metal layer (18; Fig 5A; ¶ [0075]) is disposed on a surface of each of the inner pins; and
the conducting wires (5; Fig 5C; ¶ [0076]) electrically (Fig 5B) connect the chips (9; Fig 5B; ¶ [0076]) with the metal layers (18; Fig 5A; ¶ [0075]).
Regarding claim 4, Figs 5A-5E of Kierse discloses the lead frame (23/24; Fig 5A; ¶ [0075]) includes pins (4; Fig 5C; ¶ [0077]) separated by the through holes (20; Fig 5C);
the pins (4; Fig 5C; ¶ [0077]) include inner pins (top side of pins 4; Fig 5C; ¶ [0077]) on a side of the first surface (Top surface of the lead frame; Fig 5A) of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]) and outer pins (Bottom side of pins 4; Fig 5C; ¶ [0077]) on a side of the second surface (Bottom surface of the lead frame; Fig 5A) of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]); and
convex columns (¶ [0006]) are disposed on surfaces of the chips; and 
the convex columns are electrically connected to the inner pins around the through holes.

Regarding claim 5, Figs 5A-5E of Kierse discloses a projection (Figs 5C-5D) of each of the second grooves (20; Figs 5C-5D; ¶ [0077]) on the first surface (Top surface of the lead frame; Fig 5A) covers a projection of corresponding one of the first grooves (19; Fig 5A; ¶ [0075]) on the first surface; and
the encapsulating layer (6; Fig 5B; ¶ [0076]) fills the first grooves and protrudes into the second grooves (Fig 5C-5D).

Regarding claim 6, Figs 5A-5E of Kierse discloses the electroplating layer (7/7a; Fig 5D; ¶ [0078]) extends into sides and bottoms of the third groove (20; Figs 5C-5D; ¶ [0077]).

Regarding claim 7, Figs 5A-5E of Kierse discloses the third grooves (20; Figs 5C-5D; ¶ [0077]) form step elements at ends of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]).

Regarding claim 8, Figs 5A-5E of Kierse discloses each of the pins (4; Fig 5C; ¶ [0077]) has a T-shaped vertical cross section (Fig 5E) along a connecting line from a second groove (20; Figs 5C-5D; ¶ [0077]) to a corresponding third groove (20; Figs 5C-5D; ¶ [0077]).

Regarding claim 10, Figs 5A-5E of Kierse discloses the encapsulating layer (6; Fig 5B; ¶ [0076]) covers a whole first surface of the lead frame (23/24; Fig 5A; ¶ [0075]/ 14; Fig 2A; ¶ [0047]); and
edges of the step elements are disposed in a projection area of the encapsulating layer. (Figs 5A-5E)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Huang et al (US 2005/0287710)
Lee et al (US 6927483)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895